                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

CORTEZ L. HARDIN, SR.,                           )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )        NO. 1:17-cv-00097
                                                 )
BUCKY ROWLAND, et al.,                           )        JUDGE CAMPBELL
                                                 )        MAGISTRATE JUDGE FRENSLEY
     Defendants.                                 )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

37), which was filed on June 7, 2021. Through the Report and Recommendation, the Magistrate

Judge recommends that the motion to dismiss filed by Defendants Jordan Barber and Darien Nagel

(Doc. No. 34) be granted. The motion to dismiss and the Report and Recommendation were sent

to Plaintiff’s address of record; both were returned as undeliverable. (See Doc. Nos. 36, 38).

         The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 37 at 5). No objections

have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Defendants’ motion to dismiss (Doc. No. 34) is GRANTED.

         It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
